Mr. Justice Pisheh,
delivered the opinion of the court,
*178This is an appeal from a decree of the Yice Chancery Court, holden at Holly Springs. .
The bill in substance alleges, that the defendant, Parmelia Hammond, before her intermarriage with Hammond, was indebted to the complainant in the sum of $1500, for so much money paid by the complainant to her use. That at the time she became so indebted, she was a resident of Marshall county, but that in consequence of her marriage, she has become a resident of the State of Alabama, where her husband resides. That her property is in the county of Marshall, in the possession of one Wright. That the complainant is also a resident of said county. This statement presents the entire merits of the case, and the question therefore for consideration is, whether the complainant is entitled to relief in a court of equity. The claim sought to be enforced is in its nature a plain legal demand, or if there be even a doubt in this respect, it is certainly not aided by principles of equity: it is either a legal claim or nothing. Does the mere removal of the debtor from the state, furnish a sufficient excuse to the creditor for invoking the aid of a court of equity ? The answer to this question, must depend upon whether the law has failed to provide for such a state of case; for it may be safely asserted, as a general rule, that equity will in no case entertain jurisdiction of a purely legal demand, when the remedy is clear and unembarrassed at law. If in any case a different rule prevails, it is but an exception to the general rule, and can, and ought never to be extended farther than the exception requires. Here the remedy was ample and complete at law. The act of the 7th of June, 1822, declares that, if any creditor shall make oath that “ his debtor hath removed, or is removing out of the state,” that an attachment may be issued by the proper officer, against the estate of such debtor, shall be levied thereon by the sheriff, and shall be deemed the leading process in the cause, returnable into the Circuit Court of the proper county. Hutch. Code, p. 801, § 6. Again, if it be said that the debtor, in virtue of her marriage to a person, whose domicil is in the state of Alabama, must be regarded as an inhabitant of another state, or as a person who never resided here, then the 11th section of the act provides for that state of case, and *179gives tbe complainant a complete remedy in a court of law. Re-' course must be bad to some rule, to sustain every proceeding commenced in a court of justice. Tbe rule wbicb determines tbe jurisdiction of equity is a clear right, and an inadequate legal remedy to enforce it. Tbe remedy in this case is no less clear at law than tbe right itself; and for this reason, while we say nothing as to tbe correctness of tbe means by wbicb tbe chancellor arrived at tbe conclusion to wbicb be did, in dismissing tbe bill, yet as tbe conclusion is in our opinion clearly right, tbe decree must be sustained.
Decree affirmed.